 

Exhibit 10.8

SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

This Second Amendment to Amended and Restated Loan Agreement (the “Amendment”)
is made and entered into as of August 4, 2014, by and between inContact, Inc., a
Delaware corporation (“Borrower”), and Zions First National Bank, a national
banking association (“Lender”).

Recitals

1.Lender has previously extended a loan to Borrower in the aggregate principal
amount of $23,000,000 (the “Loan”), which is governed by that certain Amended
and Restated Loan Agreement dated April 30, 2012 by and between Borrower and
Lender, as amended by that certain First Amendment to Amended and Restated Loan
Agreement dated June 21, 2013 (collectively, and as may be further amended or
modified from time to time, the “Loan Agreement”).  The Loan is evidenced by
that certain (i) Promissory Note (Term Loan) dated April 30, 2012 executed by
Borrower in favor of Lender in the original principal amount of $4,000,000, (ii)
Promissory Note (Term Loan) dated June 21, 2013 executed by Borrower in favor of
Lender in the original principal amount of $4,000,000, and (iii) Amended and
Restated Promissory Note (Revolving Loan) dated April 30, 2012 executed by
Borrower in favor of Lender in the maximum principal amount of $15,000,000
(collectively, the “Promissory Notes”), which Promissory Notes are secured by
the Security Documents (as defined in the Loan Agreement).

2.As consented to by Lender as evidenced by that certain consent letter by
Lender dated May 5, 2014 and pursuant to the terms and conditions of that
certain Agreement and Plan of Merger dated May 6, 2014 among Borrower, CallCopy,
Inc., a Delaware corporation (a wholly-owned subsidiary of Borrower and f/k/a
INCC Acquisition, Inc.) (“Guarantor”), CallCopy, Inc., a Delaware corporation
(“Merging Corporation”), and the individuals a party thereto, Borrower acquired
100% of the issued and outstanding stock of Merging Corporation upon the merger
of Merging Corporation into and with Guarantor with Guarantor as the surviving
entity.

3.Borrower, Guarantor and Lender desire to (i) have Guarantor grant a security
interest in favor of Lender in substantially all of Guarantor’s assets in
support of Guarantor’s guarantee of the full and complete payment of all of the
obligations and liabilities of Borrower under the Loan Documents and (ii) modify
and amend the Loan Agreement as provided herein.

Amendment

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Lender and Borrower hereby agree and amend and modify the
Loan Agreement as follows:

1.Recitals.  Each of Borrower and Lender hereby acknowledges the accuracy of the
Recitals, which are incorporated herein by reference.

2.Definitions.  Except as otherwise provided herein, terms defined in the Loan
Agreement shall have the same meaning when used herein.  Terms defined in the
singular shall have the same meaning when used in the plural and vice versa.  

3.Amendments.  The Loan Agreement is hereby modified and amended as follows:

(a)Amended Definitions.  Section 1.1 Definitions of the Loan Agreement is hereby
amended by amending and restating the following definitions in their entirety to
read as follows:

“Material Adverse Effect” means a material adverse effect on Borrower’s or any
Guarantor’s financial condition, conduct of their respective business, or
ability to perform their respective obligations under the Loan Documents.

“Security Agreement” means, collectively, that (i) certain Security Agreement
(All Assets) dated July 16, 2009 between Borrower and Lender, (ii) certain
Security Agreement (All Assets) dated August 4, 2014 between CallCopy, Inc.
(f/k/a INCC Acquisition, Inc.) and Lender and (iii) any other security agreement
entered into by and between a Guarantor and Lender from time to time and, in
each case, any and all amendments, modifications, and replacements thereof.

(b)New Definitions.  Section 1.1 Definitions of the Loan Agreement is hereby
amended by adding the following new definitions in their appropriate
alphabetical order:

“Affiliate” means, with respect to a specified Person, another Person (i) which
directly or indirectly controls or is controlled by or is under common control
with the Person specified, (ii) which is a Subsidiary of the Person

1

--------------------------------------------------------------------------------

 

specified, or (iii) which directly or indirectly beneficially owns or holds 5%
or more of any voting class of any equity interest of the Person specified.  As
used in this definition, “control” or “controlled” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
equity interests, by contract, or otherwise.  

“Consolidated” or “on a Consolidated basis” means, with respect to calculations,
amounts, reports, statements, or certificates required hereunder, such
calculations, amounts, reports, statements or certificates of a Person and their
Subsidiaries.

“Guarantee” means a guarantee in favor of Lender by any Guarantor of the Loan
and any and all other obligations under and contemplated by the Loan
Documents.  

“Guarantor” means individually and collectively, as the context requires, any
guarantor of the Loan from time to time, including, without limitation, each
direct and indirect domestic Subsidiary of Borrower, together with their
successors and assigns.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, security interest, assignment,
deposit arrangement, or other preferential arrangement of any nature, in, on, of
or with respect to such asset, (b) the interest of a vendor or lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset, (c) under the Uniform Commercial Code of any
jurisdiction, any financing statement filed identifying or including such asset
as collateral, and (d) without limiting the foregoing, in the case of Equity
Interests, any purchase option, call or similar right of a third party with
respect to such Equity Interests.

“Loan Parties” means Borrower, Guarantor, each domestic Subsidiary of any of the
foregoing, and each Person who becomes a party to this Agreement or any other
Loan Document as a borrower or guarantor, and their successors and, if
permitted, assigns.

“SEC” means the Securities and Exchange Commission of the federal government of
the United States of America.

“Second Amendment” means that certain Second Amendment to Amended and Restated
Loan Agreement dated August 4, 2014 between Borrower and Lender.

“Subsidiaries” means (i) any Person the accounts of which would be consolidated
with those of the parent in the parent’s consolidated financial statements if
such financial statements were prepared in accordance with Accounting Standards
as of such date, (ii) any Person of which the Equity Interests representing more
than 50% of the voting power of all Equity Interests entitled to vote in the
election of the governing body are owned, controlled or held, directly or
indirectly, by a Loan Party, (iii) any Person of which any partner (in the case
of a general partnership), general partner (in the case of a limited
partnership), manager (in the case of a limited liability company), or member
(in the case of a limited liability company in which there is no manager) is
controlled, directly or indirectly, by a Loan Party, and (iv) any Person which
is controlled, directly or indirectly, by a Loan Party.

(c)Term Loan.  Section 2.1 Term Loan of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:  

2.1Term Loan

a.Amount of Term Loan.  Upon fulfillment of all conditions precedent set forth
in this Loan Agreement, the First Amendment or the Second Amendment, as
applicable, and so long as no Event of Default exists, which has not been waived
or timely cured, and no other breach has occurred under the Loan Documents,
which has not been waived or timely cured, Lender agrees to loan Borrower the
Term Loan up to the aggregate maximum principal amount of $13,000,000.

b.Nature and Duration of Term Loan.  The Term Loan shall consist of one or more
multiple advance term loans payable in full upon the date and upon the terms and
conditions provided in each Term Loan Note.  Amounts borrowed and repaid may not
be re-advanced or re-borrowed by Borrower.  The right of Borrower to draw funds
and the obligation of Lender to advance the proceeds of the Term Loan Note to
Borrower shall not accrue, in the case of each requested advance, until all of
the conditions set forth in Section 4 Conditions to Loan Disbursements hereof or
in the First Amendment or the Second Amendment, as applicable, have been fully
satisfied and shall exist only during the applicable Draw Period.  Upon the
maturity of any Term Loan Note, any and all amounts owing to Lender pursuant to
such Term Loan Note and this Loan Agreement shall thereupon be due and payable
in full unless such Term Loan Note is renewed or extended by Lender in which
case such termination shall occur upon the maturity of the final renewal or
extension of such Term Loan Note.  

2

--------------------------------------------------------------------------------

 

c.Term Loan Note.  Each Term Loan shall be evidenced by a Term Loan Note.  The
Term Loan Note shall be executed and delivered to Lender upon execution and
delivery of this Loan Agreement, the First Amendment or the Second Amendment, as
applicable.  Proceeds of the Term Loan Note may be disbursed by Lender by wire
transfer.

Unless Lender agrees otherwise in writing, Borrower shall execute the necessary
documents and arrange for all payments of principal, interest and non-use fees
hereunder to be paid by automatic transfer of funds from the account of Borrower
with a designated financial institution acceptable to Lender.  Lender is further
authorized to debit, for the purpose of making any payment of principal,
interest, non-use fees and letter of credit issuance fees hereunder, (i) any
account of Borrower held by Lender, or (ii) the Revolving Loan.

d.Notice and Manner of Borrowing.  Requests for advances on the Term Loan Note
shall be given in writing or orally no later than 12:00 p.m. Mountain Time of
the Banking Business Day on which the advance is to be made.

(d)Section 3.1 Collateral of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

3.1Collateral

The Loan, Promissory Notes, and all obligations of Borrower and any other Loan
Party under the Loan Documents shall be secured by such collateral as is
provided in the Security Documents (the “Collateral”), which shall include,
without limitation, a security interest in all assets of Borrower and each such
other Loan Party, as more particularly described in the Security Documents,
except that the equipment purchased by Borrower to fulfill its obligations under
the Reseller Agreement (limited to the equipment listed on Schedule 2 of the
Security Transfer Agreement) is expressly excluded from the Collateral.

(e)Representations and Warranties.  Section 5 Representations and Warranties of
the Loan Agreement is hereby amended by adding the following as Section 5.13:

5.13Representations and Warranties of Loan Parties

All representations and warranties of the Loan Parties contained in the Loan
Documents are true and correct in all material respects (except that to the
extent any such representation or warranty contains any materiality qualifier,
such representation or warranty shall be true and correct in all respects) with
the same effect as though such representations and warranties had been made on
and as of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier specified date, in which case such
representations and warranties are true and correct in all material respects
(except that if any such representation or warranty contains any materiality
qualifier, such representation or warranty shall be true and correct in all
respects) as of such earlier date.

(f)Annual Financial Statements.  Section 6.7a Financial Statements and Reports
of the Loan Agreement is hereby amended and restated in its entirety to read as
follows:

a.Annual audited financial statements and Form 10-K filed with the SEC for each
fiscal year of Borrower, in each case, on a Consolidated basis of Borrower and
its Subsidiaries and in a form acceptable to Lender, to be delivered to Lender
within 120 days of the end of the fiscal year.  The annual financial statements
shall include a certification by the chief financial officer and chief executive
officer of Borrower that the annual financial statements fully and fairly
represent Borrower’s financial condition as of the date thereof and the results
of operations for the period covered thereby and are consistent with other
financial statements previously delivered to Lender.  

(g)Quarterly Financial Statements.  Section 6.7c Financial Statements and
Reports of the Loan Agreement is hereby amended and restated in its entirety to
read as follows:

c.Quarterly financial statements and Form 10-Q filed with the SEC for each
fiscal quarter of Borrower, in each case, on a Consolidated basis of Borrower
and its Subsidiaries and in a form acceptable to Lender, to be delivered to
Lender within 45 days of the end of the fiscal quarter.  The quarterly financial
statements shall include a certification by the chief executive officer,
president or chief financial of Borrower that the quarterly financial statements
fully and fairly represent Borrower’s financial condition as of the date thereof
and the results of operations for the period covered thereby and are consistent
with other financial statements previously delivered to Lender.  

(h)Financial Covenants.  Section 6.14a Minimum Liquidity Position and Minimum
Quarterly EBITDA of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

a.Minimum Liquidity Position and Minimum Quarterly EBITDA.  Borrower shall at
all times maintain cash, cash equivalents, and marketable securities having an
aggregate value, as determined in accordance with Accounting Standards and as
reasonably acceptable to Lender, of not less than the outstanding balance on the
Revolving Loan plus $2,500,000 (“Minimum Liquidity Position”).  If at any time
Borrower fails to maintain the Minimum Liquidity Position, Borrower shall
maintain a minimum quarterly EBITDA of not less than $2,900,000, measured as of
the last day of each quarter.

3

--------------------------------------------------------------------------------

 

(i)Restriction on Debt.  Clause (iv) contained in Section 6.16 Restriction on
Debt of the Loan Agreement is hereby amended and restated in its entirety to
read as follows:

(iv) (a) Debt due not to exceed an outstanding principal amount of $600,000 for
each of the calendar years ending December 31, 2014, December 31, 2015 and
December 31, 2016 and $200,000 for each calendar year thereafter and (b) Debt
not to exceed an aggregate, outstanding principal amount of $1,200,000 at any
time for each of the calendar years ending December 31, 2014, December 31, 2015
and December 31, 2016 and $500,000 for each calendar year thereafter;

(j)Covenants.  Section 6 Borrower’s Covenants of the Loan Agreement is hereby
amended by inserting “each Loan Party” in place of “Borrower” wherever located
in each of Sections 6.2, 6.3, 6.4, 6.5, 6.6, 6.8, 6.9, 6.10, 6.11, 6.12, 6.13,
6.15, 6.16, 6.17, 6.20, 6.21, 6.22, 6.23, and 6.24 of the Loan Agreement, in
each such instance mutatis mutandis and with all references to the singular to
be deemed to include the plural when the context so requires, and vice versa.

(k)Evens of Default.  Section 7.1 Events of Default of the Loan Agreement is
hereby amended by inserting at the end thereof a new clause “o” to read as
follows:.

o. Any Guarantor does not perform any obligation or covenant under its
respective Guarantee or any circumstance described in subsections 7.1a
through  7.1k occurs with respect to any Loan Party.

4.Conditions Precedent to Closing this Amendment.  This Amendment shall not
become effective until the following conditions have been completed and proof of
their completion has been provided to Lender:

(a)On or prior to the execution and delivery of this Amendment, Borrower shall
have executed and delivered, or caused to be executed and delivered, to Lender,
each in form and substance satisfactory to Lender, such other documents,
instruments, resolutions, subordinations, and other agreements as Lender may
require in its sole discretion, including, without limitation, (i) the Second
Note Modification Agreement and Allonge to Amended and Restated Promissory Note
(Revolving Loan); (ii) the Promissory Note (Term Loan), (iii) the Disbursement
Instructions, (iv) a Secretary’s Certificate of Borrower and (v) a Unanimous
Written Consent of the Board of Directors of Borrower.

(b)Borrower shall perform all of the obligations of Borrower under the Loan
Documents or this Amendment to be performed contemporaneously with the execution
and delivery of this Amendment.

(c)Borrower shall have caused Guarantor to execute and deliver (i) a Guarantee,
(ii) a Secuirty Agreement (All Assets), (iii) a Secretary’s Certificate, (iv) a
Unanimous Written Consent, and (v) all other Loan Documents reasonably requested
by Lender, in each case, in form and substance reasonably satisfactory to
Lender.

5.References.  Each reference in the Loan Documents to any of the Loan Documents
shall be a reference to such documents as modified herein.

6.Borrower Representations and Warranties.  Borrower hereby affirms and again
makes the representations and warranties set forth in Section 5 of the Loan
Agreement as of the date of this Amendment, except to the extent that any such
representations and warranties refer specifically to an earlier date.

7.Covenants.  Borrower covenants with Lender as follows:

(a)Borrower shall execute, deliver, and provide to Lender such additional
agreements, documents, and instruments as reasonably required by Lender to
effectuate the intent of this Amendment.

(b)Borrower hereby fully, finally, and forever releases and discharges Lender
and its successors, assigns, directors, employees, agents, and representatives
from any and all actions, causes of action, claims, debts, demands, liabilities,
obligations, and suits of whatever kind or nature, in law or equity, that
Borrower has or in the future may have, whether known or unknown, arising from
or relating to the Loan, the Loan Documents, or the actions or omissions of
Lender in respect to the Loan or the Loan Documents arising from events, acts or
omissions occurring prior to the date hereof.  The foregoing release does not
apply, however, to claims for future performance of express contractual
obligations that mature after the date hereof that are owing to Borrower by
Lender or Lender’s Affiliates.

8.Payment of Expenses and Attorneys Fees.  Borrower shall pay all reasonable
expenses of Lender relating to the negotiation, drafting of documents, and
documentation of this Amendment and all related documents, including, without
limitation, all reasonable attorneys fees and legal expenses.  Lender is
authorized and directed to debit Borrower’s account with Lender in an amount
sufficient to pay these expenses in full.

4

--------------------------------------------------------------------------------

 

9.Loan Documents Remain in Full Force and Effect.  The Loan Documents are
ratified and affirmed by Borrower and shall remain in full force and effect as
modified hereby.  Any property rights or rights to or interests in property
granted as security in the Loan Documents shall remain as security for the Loan
and the obligations of Borrower in the Loan Documents.  

10.Integrated Agreement; Amendment.  This Amendment, together with the Loan
Agreement and the Loan Documents, constitutes the entire agreement between
Lender and Borrower concerning the subject matter hereof, and may not be altered
or amended except by written agreement signed by Lender.  PURSUANT TO UTAH CODE
SECTION 25-5-4, BORROWER IS NOTIFIED THAT THESE AGREEMENTS ARE A FINAL
EXPRESSION OF THE AGREEMENT BETWEEN LENDER AND BORROWER AND THESE AGREEMENTS MAY
NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED ORAL AGREEMENT.

11.Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of Utah.

12.Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same document.  Signature pages may be detached from the
counterparts and attached to a single copy of this Amendment to physically form
one document.  Receipt by Lender of an executed copy of this Amendment by
facsimile or electronic mail shall constitute conclusive evidence of execution
and delivery by the signatory thereto.

All other prior and contemporaneous agreements, arrangements, and understandings
between the parties hereto as to the subject matter hereof are, except as
otherwise expressly provided herein, rescinded.

This Amendment and the Loan Agreement shall be read and interpreted together as
one agreement.

[Signature Page(s) Follow]

 

 

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed and becomes effective as of
the date first written above.

 

Lender:

 

Zions First National Bank

 

By:

/s/ Thomas C. Etzel

Name:

Thomas C. Etzel

Title:

Senior Vice President

 

Borrower:

 

inContact, Inc.

 

By:

/s/ G. S. Ayers

Name:

Gregory S. Ayers

Title:

CFO

 

6